Title: To George Washington from John Stark, 9 August 1781
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Albany 9th August 1781
                        
                        In complyance to your orders I arrived at Bennington on friday last—and on saturday made a Visit to their
                            Governour; who, together with the Leading men in that Country, have promised me every assistance in their power to repell
                            the common Enemy. And I have no reason to believe from their Conduct, that their promises are falicious: for the day
                            before I came to Bennington, Major McKinstrey (who has the Command of the Troops at Saratoga,) sent an express, to apprise
                            them of the Enemy’s advancing to his post. The alarm was spread, and in a few hours 530 Men on horseback Marched to his
                            assistance. The alarm proved false, and the next day they returned; but not ’till they had visited Saratoga. On Monday
                            last at Sunrise a Party of eleven was discovered in the southeast part of Bennington; supposed to be a party of tories
                            from Hourock, passing to Canada. The People were instantly in Arms, and pursued them untill about one
                            oClock, at which time three of the Pursuers came up with them, made them prisoners, and they were marched to Bennington
                            the same evening. (A convincing proof of the Marshall prowes, and decided superiority of those brave
                            men). Upon Examination I find them to be a party from Canada, which at first consisted of six; they made Prisoners of
                            Esqr. Blicker and two servants, and were joined by two tories, so that the whole made up Eleven: Enclosed is a copy of
                            their instructions. For my own part, I think they ought to be considered as spies, beg your Excellency’s opinion on the
                            subject.
                        Perhaps you will be surprised when I inform you, that the Militia from Berkshire, and Hampshire Counties has
                            not yet arrived at Saratoga—upon being informed of it at Bennington, I wrote General Fellows pr Express, begging that they
                            might be hastened without loss of time—I Likewise wrote Majr McKinstrey to send me a return of the men at Saratoga, and
                            find it to consist of but Ninety including Officers; for which reason I tho’t it most prudent for me to come to Albany,
                            and tarry untill a larger number can be collected. But be assured that when a number arrived that will render my presence
                            either proper, or justifiable, I shall lose no time in repairing to my post.
                        I should be remiss in my duty not to inform your Excellency that it was with the greatest difficulty that I
                            procured an express to go to Saratoga for want of something to pay his expences. And in a department that requires so
                            much intelligence to be communicated, (if possible) some provisions ought to be made; at the same time knowing that your
                            Excellency will do all in your power for the Public good, your directions on this, and every other subject, shall be my
                            invariable, and certain guide.
                        Your Letter of the 28th of June is just come to hand. I shew it to General Schuyler, who,
                            is polite enough to promise me every assistance in his power, either in advice or knowledge of the Country, and Property
                            if required.
                        I congratulate your Excellency on his fortunate Escape the night before last. He writes by this conveyance,
                            otherwise I should give you the Particulars.
                        There is not a drop of Public Rum in the departmt. I could wish a  quantity might be ordered this way as large as might amount to our proportion. Your Excellency must
                            know that if I do my duty, I must keep scouts continually in the Woods, and men on that service ought to have a little
                            grogg, in addition to fresh beef, and Water.
                        Every Intelligence worthy your Excellencys notice shall be regularly communicated, if in my power.
                        Most sincerely wishing your operations against our Enemies all the success that the Virtue and rectitude of
                            our cause deserve. I have the Honor to be with much respect and Esteem, your Excellency’s Most Obedient, & very H.
                            St
                        
                            John Stark
                        
                        
                            N.B. It is not in my power to give you a true state of the departmt at present; but whenever it is in
                                my power, I shall lose no time in Communicating it to you. Should be glad to know the Number of Troops I am to expect
                                from the State of N. York.
                        
                        
                            J. S.
                        
                     Enclosure
                                                
                            
                                 16 July 1781
                            
                            By Barry St Leger Esqr. Colonel of Infantry Commanding
                            his Magisties 34th Regiment & district of St John.
                            Done at St Johns this 16th day of July 1781
                            You will proceed with your party to St Corik &c. and bring me from thence one
                                or more Intelligent Persons, having made them Prisoners.
                            you must be necessarily aware of the great address and courage required to do this Business with honor to
                                yourself and advantage to your cause.
                            As I know the men I send with you to be brave and some of them Veterans, you must not think of submitting
                                in case of being observed before you have executed this business, but to a very decided superiority of Numbers, and an
                                Impossibility of retreating. Upon such an accident as this, you will shew your Enemies these orders, to evince, that
                                you are come Avowed by and openly in Arms to the duty you are commanded upon and not like spies and lurking assasins
                                as are too often for the honor of War, sent from the Enemy to this Province.
                            I will have no wanton mischief done to individuals whereby they may be made wretched and the great cause
                                not being Benefited. At the same time I must inform you that every thing that tends to the General comfort of the
                                Enemy, is to be an object of Immediate destruction, being an usage sanctioned and authorised by the
                                Laws of War.
                            
                                Barry St Leger 
                            
                            
                                Copy
                            
                        
                        
                    